Memorandum: Plaintiffs’ complaint alleges that defendant was negligent in prematurely performing a caesarean section on plaintiff wife, resulting in emotional and psychic trauma to plaintiff wife and husband. Plaintiffs’ failure to allege physical injury to plaintiff wife requires dismissal of their action (see, Stiles v Sen, 152 AD2d 915, 916; Sceusa v Mastor, 135 AD2d 117, lv dismissed 72 NY2d 909). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Summary Judgment.) Present — Denman, P. J., Boomer, Green, Pine and Davis, JJ.